Title: From George Washington to James Clinton, 26 December 1780
From: Washington, George
To: Clinton, James


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 26th Decemr 1780
                        
                        I have received your favor of the 20th By the incorporation of the 1st and 3d Regiments, the command of them
                            both devolves upon Colo. Vanschaick, and as the importance of Fort Schuyler requires an Officer of Rank, you will be
                            pleased to direct the Colonel himself to repair to that post and relieve Colonel Weisenfelds. You will also direct a
                            suitable number of Captains and Subs to replace those who are to retire. The Garrison should be kept up to about 250 Men.
                        Major Logan has come out of New York and I am told is expected here this day. I am not certain whether Lt
                            Colo. Bruin has yet come out. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    